—In an action for specific performance of a shareholders’ agreement, the defendants Emil Acks and Avraham Tish appeal from (1) an order of the Supreme Court, Nassau County (Segal, J.), dated March 11, *4991998, which granted the motion of the receiver, Michael C. Axelrod, to confirm an asset purchase agreement and a real estate contract of sale, and (2) an order of the same court, dated July 24, 1998, which granted the motion of the receiver, inter alia, to confirm the receiver’s accounting and direct the payment of fees.
Ordered that the orders are affirmed, with one bill of costs.
Contrary to the appellants’ contention, the Supreme Court did not err in granting the receiver’s motion to confirm a real estate contract of sale and an asset purchase agreement without first conducting a hearing (see, Union Chelsea Natl. Bank v Rumican 190 Corp., 257 AD2d 463).
The appellants’ remaining contentions are without merit. Altman, J. P., Friedmann, McGinity and Schmidt, JJ., concur.